—In a child custody proceeding pursuant to Family Court Act article 6, the father appeals, as limited by his brief, from so much of an order of the Family Court, Rockland County (Garvey, J.), dated February 9, 1998, as, after a hearing, granted custody of the parties’ child to the mother.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
The findings of the Family Court, after a hearing, have a sound and substantial basis in the record and should be ac*413corded great deference on appeal (see, Matter of Ebert v Ebert, 38 NY2d 700, 703; Alanna M. v Duncan M., 204 AD2d 409). It is clear that the Family Court considered the totality of the circumstances in determining that the best interests of the parties’ child would be served by awarding custody to the mother (see, Eschbach v Eschbach, 56 NY2d 167). Contrary to the father’s contention, the recommendation of forensic experts that he be awarded custody is not determinative, but is only one factor for the court to consider (see, Matter of Prete v Prete, 193 AD2d 804, 805). Accordingly, the determination of the Family Court should not be disturbed. Ritter, J. P., Santucci, Florio and H. Miller, JJ., concur.